In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1420V
                                      Filed: June 17, 2019
                                         UNPUBLISHED


    AUDREA DALE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Shoulder
    AND HUMAN SERVICES,                                      Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 3, 2017, Audrea Dale (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on November 17, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On November 2, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On June 17, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $102,297.72

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(representing $97,500.00 for pain and suffering, $1,608.93 in lost wages, and $3,188.79
in out-of-pocket expenses). Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $102,297.72, (representing $97,500.00 for pain
and suffering, $1,608.93 in lost wages, and $3,188.79 in out-of-pocket expenses).
in the form of a check payable to petitioner, Audrea Dale. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


AUDREA DALE,                                   )
                                               )
                Petitioner,                    )       No. 17-1420V
                                               )       Chief Special Master
           v.                                  )       Nora Beth Dorsey
                                               )       ECF
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
             Respondent.                       )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 2, 2018, respondent filed her Rule 4(c) Report, in which she

conceded entitlement. On November 2, 2018, the Court issued a Ruling on Entitlement,

finding that petitioner is entitled to compensation for her left shoulder injury. Based on

the evidence in the record, respondent proffers that petitioner receive an award of a lump

sum of $102,297.72 (including $97,500.00 for pain and suffering, $1,608.93 in lost

wages, and $3,188.79 in out-of-pocket expenses) in the form of a check payable to

petitioner. This amount represents compensation for all elements of compensation under

42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1 Petitioner agrees. This proffer

does not address final attorneys’ fees and litigation costs. Petitioner is additionally

entitled to reasonable attorneys’ fees and litigation costs, to be determined at a later date

upon petitioner submitting substantiating documentation.

       Petitioner is a competent adult. Evidence of guardianship is not required in this

1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
case.
                       Respectfully submitted,

                       JOSEPH H. HUNT
                       Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Deputy Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Assistant Director
                       Torts Branch, Civil Division

                       s/Camille M. Collett
                       CAMILLE M. COLLETT
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Telephone: (202) 616-4098

Dated: June 17, 2019